           Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK

__________________________________________
                                          )
EQUAL EMPLOYMENT                          )
OPPORTUNITY COMMISSION,                   )
                                          )
            Plaintiff,                    )                  Civil Action No.: 1:19-cv-598
                                          )
            v.                            )                  COMPLAINT
                                          )
PROTOCOL OF AMHERST, INC.,                )
D/B/A PROTOCOL RESTAURANT,                )                  Jury Trial Demanded
                                          )
            Defendant.                    )
__________________________________________)


                                 NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of sex and to provide

appropriate relief to Charging Party Laurie Cavalier (formerly Laurie Wager) and other similarly

aggrieved individuals who were adversely affected by such practices. As alleged with greater

particularity in paragraphs 12-23 below, the Equal Employment Opportunity Commission

alleges that Defendant, Protocol of Amherst, Inc., d/b/a Protocol Restaurant, violated Title VII

by subjecting Charging Party and other aggrieved female employees to a hostile work

environment based on their sex. The Commission further alleges that Defendant discharged

Charging Party and other aggrieved female employees because they rejected the sexual advances

of Defendant’s owner, Paul Pelczynski, and that Defendant constructively discharged other

aggrieved female employees by creating and maintaining a hostile work environment on the

basis of sex.
            Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 2 of 8



                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(1) and (3) (“Title

VII”), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      The employment practices alleged to be unlawful were and are now being

committed within the jurisdiction of the United States District Court for the Western District of

New York.

                                            PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation, and

enforcement of Title VII and is expressly authorized to bring this action by Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

       4.      At all relevant times, Defendant Protocol of Amherst, Inc., d/b/a Protocol

Restaurant (“Defendant”), a New York corporation, has continuously been doing business in the

State of New York and the Town of Amherst, and has continuously had at least 15 employees.

       5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g), and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g), and (h).

                             ADMINISTRATIVE PROCEDURES

       6.      More than thirty days prior to the institution of this lawsuit, Charging Party Laurie

Cavalier (formerly Laurie Wager) filed a charge of discrimination with the Commission alleging

violations of Title VII by Defendant.



                                                    2
             Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 3 of 8



       7.       On February 7, 2019, the Commission issued a Letter of Determination to

Defendant notifying Defendant that the Commission found reasonable cause to believe that

Defendant violated Title VII and inviting Defendant to join with the Commission in informal

methods of conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.

       8.       The Commission engaged in communications with Defendant to provide

Defendant the opportunity to remedy the unlawful employment practices described in the Letter

of Determination.

       9.       The Commission was unable to secure from Defendant a conciliation agreement

acceptable to the Commission.

       10.      On March 26, 2019, the Commission issued to Defendant a Notice of Failure of

Conciliation advising Defendant that the Commission was unable to secure from Defendant a

conciliation agreement acceptable to the Commission.

       11.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                   STATEMENT OF CLAIMS

       12.      Since at least January 1, 2016, Defendant has engaged in unlawful employment

practices in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000(e)-2(a)(1), by

subjecting Charging Party and other aggrieved female employees to a hostile work environment

based on sex.

       13.      Since at least January 1, 2016, Paul Pelczynski has served as Defendant’s sole

owner, president, and general manager.

       14.      As Defendant’s sole owner and president, Pelczynski is Defendant’s proxy or

alter ego for purposes of liability under Title VII.



                                                       3
             Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 4 of 8



       15.      Charging Party began working for Defendant as a bartender in October 2017.

       16.      Charging Party worked for Defendant from October 2017 until May 2018, when

she was discharged by Defendant.

       17.      Throughout Charging Party’s employment, Pelczynski subjected Charging Party

and other aggrieved female employees to unwelcome conduct and comments of a sexual nature,

including, but not limited to:

                a. Grabbing female employees’ buttocks;

                b. Kissing female employees on the lips and forehead;

                c. Rubbing, pressing up against, or brushing up against female employees;

                d. Touching female employees on the waist, shoulders, and lower back;

                e. Inviting female employees out for drinks and/or dinner;

                f. Inviting female employees to “go across the street” with him, referring to a

                   local restaurant and hotel;

                g. Inviting female employees to share a “Jacuzzi room” with him;

                h. Asking female employees to have sex with him;

                i. Suggesting that female employees engage in a “threesome” with him;

                j. Making comments about the bodies of female employees and customers,

                   including their breasts and buttocks;

                k. Telling female employees to dress “sexier” for work;

                l. Displaying pornography in his office in view of employees; and

                m. Sending a group text to employees with pornography in the background.

       18.      Pelczynski’s conduct created a hostile work environment for Charging Party and

other aggrieved female employees.



                                                    4
             Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 5 of 8



       19.      Charging Party and other aggrieved female employees who objected to

Pelczyznki’s conduct and/or rejected his advances were given fewer hours and less desirable

assignments, and were sometimes shorted pay.

       20.      In or around May 2018, Defendant reduced Charging Party’s hours and eventually

terminated her employment for pretextual reasons.

       21.      Defendant discharged and/or constructively discharged Charging Party and other

aggrieved female employees because they objected to Pelczynski’s conduct and/or rejected his

advances in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000(e)-2(a)(1).

       22.      Defendant constructively discharged other aggrieved female employees by

creating and maintaining a hostile work environment on the basis of sex in violation of Section

703(a)(1) of Title VII, 42 U.S.C. § 2000(e)-2(a)(1), to the point where working conditions

became so intolerable that the employees were compelled to resign.

       23.      For example, a hostess resigned in 2018 because she could no longer endure

Pelczynski’s harassing conduct. A server quit in 2017 because of the hostile work environment

created by Pelczynski. And a bartender/server quit in 2018 because of Pelczynski’s verbal and

physical harassment.

       24.      The effect of the practices complained of in paragraphs 12 to 23 above has been

to deprive Charging Party and other aggrieved female employees of equal employment

opportunities and otherwise adversely affect their status as employees because of their sex.

       25.      The unlawful employment practices complained of in paragraphs 12 to 23 above

were and are intentional.




                                                    5
             Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 6 of 8



       26.      The unlawful employment practices complained of in paragraphs 12 to 23 above

were and are done with malice or with reckless indifference to the federally protected rights of

Charging Party and other aggrieved female employees.

                                     PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.       Issue a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, and all persons in active concert or participation with it, from engaging in unlawful

employment practices that discriminate on the basis of sex, including harassment and the

creation of a hostile work environment based on sex in violation of 42 U.S.C. § 2000e.

       B.       Order Defendant to institute and carry out policies, practices, and programs that

provide equal employment opportunities for female employees and that eradicate the effects of

Defendant’s past and present unlawful employment practices.

       C.       Order Defendant to make whole Charging Party and other similarly aggrieved

individuals by providing appropriate backpay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate the effects of Defendant’s

unlawful employment practices.

       D.       Order Defendant to make whole Charging Party and other similarly aggrieved

individuals by providing compensation for past and future pecuniary losses resulting from the

unlawful employment practices described in paragraphs 12 to 23 above, in amounts to be

determined at trial

       E.       Order Defendant to make whole Charging Party and other similarly aggrieved

individuals by providing compensation for past and future nonpecuniary losses resulting from the




                                                     6
                Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 7 of 8



unlawful employment practices complained of in paragraphs 12 to 23 above, including emotional

pain, suffering, inconvenience, and humiliation, in amounts to be determined at trial

           F.      Order Defendant to pay Charging Party and other similarly aggrieved individuals

punitive damages for its malicious and reckless conduct, as described in paragraphs 12 to 23

above, in amounts to be determined at trial.

           G.      Grant such further relief as the Court deems necessary and proper in the public

interest

           H.      Award the Commission its costs of this action.

                                       JURY TRIAL DEMAND

           The Commission requests a jury trial on all questions of fact raised by its Complaint.


Dated: May 9, 2019
       Buffalo, New York
                                                        Respectfully submitted,

                                                        JAMES L. LEE
                                                        Deputy General Counsel

                                                        GWENDOLYN YOUNG REAMS
                                                        Associate General Counsel

                                                        U.S. EQUAL EMPLOYMENT
                                                        OPPORTUNITY COMMISSION
                                                        131 M Street, N.E.
                                                        Washington, D.C. 20507

                                                        JEFFREY BURSTEIN
                                                        Regional Attorney
                                                        jeffrey.burstein@eeoc.gov

                                                        NORA CURTIN
                                                        Supervisory Trial Attorney
                                                        nora.curtin@eeoc.gov

                                                        EQUAL EMPLOYMENT OPPORTUNITY
                                                        COMMISSION

                                                       7
Case 1:19-cv-00598-LJV Document 1 Filed 05/09/19 Page 8 of 8



                                New York District Office
                                33 Whitehall Street, 5th Floor
                                New York, New York 10004

                                /s/ Elizabeth Fox-Solomon
                                Trial Attorney
                                EQUAL EMPLOYMENT OPPORTUNITY
                                COMMISSION
                                Buffalo Local Office
                                300 Pearl Street, Suite 450
                                Buffalo, New York 14202
                                Tel: 716-431-5010
                                Fax: 716-551-4387
                                Email: elizabeth.fox-solomon@eeoc.gov




                                8
